479 U. S. 866. Motion for leave to file petition for rehearing denied.
Justice Scalia and Justice Kennedy took no part in the consideration or decision of this motion.

Assignment Order

An order of The Chief Justice designating and assigning Justice Powell (retired) to perform judicial duties in the United States Court of Appeals for the Fourth Circuit during the period of June 6 through June 10, 1988, and for such further time as may be required to complete unfinished business, pursuant to 28 U. S. C. § 294(a), is ordered entered on the minutes of this Court, pursuant to 28 U. S. C. § 295.